 



Exhibit 10.4

GUARANTY

                  GUARANTY (as the same may be amended, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of March 1,
2002, by and among ERT DEVELOPMENT CORPORATION, a Delaware corporation (the
“Subsidiary Guarantor”) and FLEET NATIONAL BANK, as administrative agent (in
such capacity, the “Administrative Agent”) on behalf of the Lenders under and as
defined in the Loan Agreement (hereinafter defined).

RECITALS

          I.       Reference is made to the Term Loan Agreement, dated as of
May 9, 2001, by and among New Plan Excel Realty Trust, Inc., a Maryland
corporation, the Lenders party thereto, and the Administrative Agent, as amended
by Amendment No. 1 to Term Loan Agreement dated September 6, 2001, and Amendment
No. 2 to Term Loan Agreement dated January 11, 2002 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

         II.      In accordance with the requirements of the Loan Agreement, the
Administrative Agent has required that Subsidiary Guarantor execute and deliver
this Guaranty.

         III.     Subsidiary Guarantor expects to derive substantial benefit
from the Loan Agreement and the transactions contemplated thereby and, in
furtherance thereof, has agreed to execute and deliver this Guaranty.

                  Therefore, in consideration of the Recitals, the terms and
conditions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Subsidiary
Guarantor, the Borrower and the Administrative Agent hereby agree as follows:



  1.   Defined Terms

                     (a)         Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Loan Agreement.

                     (b)         When used in this Guaranty, the following
capitalized terms shall have the respective meanings ascribed thereto as
follows:

                                  “Borrower Obligations” means all present and
future obligations and liabilities, whether deemed principal, interest,
additional interest, fees, expenses or otherwise of the Borrower to the
Administrative Agent and the Lenders, including, without limitation, all
obligations under (i) the Loan Agreement, (ii) the Notes and (iii) all other
Loan Documents.

                                  “Guarantor Obligations” means, with respect to
Subsidiary Guarantor, all of the obligations and liabilities of Subsidiary
Guarantor hereunder, whether fixed, contingent, now existing or hereafter
arising, created, assumed, incurred or acquired.

1



--------------------------------------------------------------------------------



 





  2.   Guarantee

                     (a)         Subject to Section 2(b), Subsidiary Guarantor
hereby absolutely, irrevocably and unconditionally guarantees the full and
prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the Borrower Obligations. The agreements of Subsidiary Guarantor
in this Guaranty constitute a guarantee of payment, and no Credit Party shall
have any obligation to enforce any Loan Document or exercise any right or remedy
with respect to any collateral security thereunder by any action, including
making or perfecting any claim against any Person or any collateral security for
any of the Borrower Obligations prior to being entitled to the benefits of this
Guaranty. The Administrative Agent may, at its option, proceed against the
Subsidiary Guarantor, in the first instance, to enforce the Guarantor
Obligations without first proceeding against the Borrower or any other Person,
and without first resorting to any other rights or remedies, as the
Administrative Agent may deem advisable. In furtherance hereof, if any Credit
Party is prevented by law from collecting or otherwise hindered from collecting
or otherwise enforcing any Borrower Obligation in accordance with its terms,
such Credit Party shall be entitled to receive hereunder from the Subsidiary
Guarantor after demand therefor, the sums which would have been otherwise due
had such collection or enforcement not been prevented or hindered.

                     (b)         Notwithstanding anything to the contrary
contained herein, the maximum aggregate amount of the obligations of Subsidiary
Guarantor hereunder shall not, as of any date of determination, exceed the
lesser of the greatest amount that is valid and enforceable against Subsidiary
Guarantor under principles of New York State contract law and the greatest
amount that would not render Subsidiary Guarantor’s liability hereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of Title
11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Subsidiary Guarantor, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liability (A) in respect of intercompany indebtedness to the
Borrower or any Affiliate or Subsidiary of the Borrower, to the extent that such
intercompany indebtedness would be discharged to the extent payment is made by
Subsidiary Guarantor hereunder, and (B) under any guarantee of (1) senior
unsecured indebtedness or (2) indebtedness subordinated in right of payment to
any Borrower Obligation, in either case which contains a limitation as to
maximum liability similar to that set forth in this Section 2(b) and pursuant to
which the liability of Subsidiary Guarantor hereunder is included in the
liabilities taken into account in determining such maximum liability) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of Subsidiary Guarantor
pursuant to applicable law or any agreement providing for an equitable
allocation among Subsidiary Guarantor and other Affiliates or Subsidiaries of
the Borrower of obligations arising under guarantees by such parties.

                     (c)         Subsidiary Guarantor agrees that the Guarantor
Obligations may at any time and from time to time exceed the maximum aggregate
amount of the obligations of Subsidiary Guarantor hereunder without impairing
this Guaranty or affecting the rights and remedies of any Credit Party
hereunder.

2



--------------------------------------------------------------------------------



 





  3.   Absolute Obligation

                     Subsidiary Guarantor shall not be released from liability
hereunder unless and until the Commitments of the Lenders have terminated and
either (i) the Borrower shall have paid in full the outstanding principal
balance of the Loans, together with all accrued and unpaid interest thereon, and
all other amounts then due and owing under the Loan Documents, or (ii) the
Guarantor Obligations of Subsidiary Guarantor shall have been paid in full in
cash. Subsidiary Guarantor acknowledges and agrees that (a) no Credit Party has
made any representation or warranty to Subsidiary Guarantor with respect to the
Borrower, any of its Subsidiaries, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any
other matter whatsoever, and (b) Subsidiary Guarantor shall be liable hereunder,
and such liability shall not be affected or impaired, irrespective of (A) the
validity or enforceability of any Loan Document, or any agreement, instrument or
document executed or delivered in connection therewith, or the collectibility of
any of the Borrower Obligations, (B) the preference or priority ranking with
respect to any of the Borrower Obligations, (C) the existence, validity,
enforceability or perfection of any security interest or collateral security
under any Loan Document, or the release, exchange, substitution or loss or
impairment of any such security interest or collateral security, (D) any
failure, delay, neglect or omission by any Credit Party to realize upon or
protect any direct or indirect collateral security, indebtedness, liability or
obligation, any Loan Document, or any agreement, instrument or document executed
or delivered in connection therewith, or any of the Borrower Obligations,
(E) the existence or exercise of any right of set-off by any Credit Party,
(F) the existence, validity or enforceability of any other guarantee with
respect to any of the Borrower Obligations, the liability of any other Person in
respect of any of the Borrower Obligations, or the release of any such Person or
any other guarantor of any of the Borrower Obligations, (G) any act or omission
of any Credit Party in connection with the administration of any Loan Document
or any of the Borrower Obligations, (H) the bankruptcy, insolvency,
reorganization or receivership of, or any other proceeding for the relief of
debtors commenced by or against, any Person, (I) the disaffirmance or rejection,
or the purported disaffirmance or purported rejection, of any of the Borrower
Obligations, any Loan Document, or any agreement, instrument or document
executed or delivered in connection therewith, in any bankruptcy, insolvency,
reorganization or receivership, or any other proceeding for the relief of
debtor, relating to any Person, (J) any law, regulation or decree now or
hereafter in effect which might in any manner affect any of the terms or
provisions of any Loan Document, or any agreement, instrument or document
executed or delivered in connection therewith or any of the Borrower
Obligations, or which might cause or permit to be invoked any alteration in the
time, amount, manner or payment or performance of any of the Borrower’s
obligations and liabilities (including the Borrower Obligations), (K) the merger
or consolidation of the Borrower into or with any Person, (L) the sale by the
Borrower of all or any part of its assets, (M) the fact that at any time and
from time to time none of the Borrower Obligations may be outstanding or owing
to any Credit Party, (N) any amendment or modification of, or supplement to, any
Loan Document, or (O) any other reason or circumstance which might otherwise
constitute a defense available to or a discharge of the Borrower in respect of
its obligations or liabilities (including the Borrower Obligations) or of
Subsidiary Guarantor in respect of any of the Guarantor Obligations (other than
by the performance in full thereof).

3



--------------------------------------------------------------------------------



 





  4.   Representations and Warranties

                     (a)         Subsidiary Guarantor represents and warrants
that all representations and warranties relating to it contained in the Loan
Agreement are true and correct.

                     (b)         Subsidiary Guarantor represents and warrants
that it has full legal power and authority to enter into, execute, deliver and
perform the terms of this Guaranty, all of which have been duly authorized by
all proper and necessary corporate or trust action.

                     (c)         Subsidiary Guarantor represents and warrants
that this Guaranty constitutes the valid and legally binding obligation of
Subsidiary Guarantor, and is enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally; and that the execution, delivery and performance by Subsidiary
Guarantor of this Guaranty does not violate the provisions of any applicable
statute, law, rule or regulation of any Governmental Authority.

                     (d)         Subsidiary Guarantor represents and warrants
that no consent, authorization or approval of, filing with, notice to, or
exemption by, stockholders, any Governmental Authority or any other Person not
obtained is required to be obtained by Subsidiary Guarantor to authorize, or is
required in connection with, the execution, delivery and performance of this
Guaranty or is required to be obtained by Subsidiary Guarantor as a condition to
the validity or enforceability of this Guaranty.



  5.   Notices

                     Except as otherwise specifically provided herein, all
notices, requests, consents, demands, waivers and other communications hereunder
shall be in writing (including facsimile) and shall be given in the manner set
forth in Section 11.2 of the Loan Agreement (i) in the case of the
Administrative Agent, to the address set forth in Section 11.2 of the Loan
Agreement, (ii) in the case of Subsidiary Guarantor, to the address set forth in
Schedule I hereto, or (iii) in the case of each party hereto, to such other
addresses as to which the Administrative Agent may be hereafter notified by the
respective parties hereto.



  6.   Expenses

                     Subsidiary Guarantor agrees that it shall, promptly after
demand, pay to the Administrative Agent any and all reasonable out-of-pocket
sums, costs and expenses, which any Loan Party may pay or incur defending,
protecting or enforcing this Guaranty (whether suit is instituted or not),
reasonable attorneys’ fees and disbursements. All sums, costs and expenses which
are due and payable pursuant to this Section shall bear interest, payable on
demand, at the highest rate then payable on the Borrower Obligations.

4



--------------------------------------------------------------------------------



 





  7.   Repayment in Bankruptcy, etc.

                     If, at any time or times subsequent to the payment of all
or any part of the Borrower Obligations or the Guarantor Obligations, any Credit
Party shall be required to repay any amounts previously paid by or on behalf of
the Borrower or Subsidiary Guarantor in reduction thereof by virtue of an order
of any court having jurisdiction in the premises, including as a result of an
adjudication that such amounts constituted preferential payments or fraudulent
conveyances, the Subsidiary Guarantor unconditionally agrees to pay to the
Administrative Agent, within 10 days after demand, a sum in cash equal to the
amount of such repayment, together with interest on such amount from the date of
such repayment by such Credit Party to the date of payment to the Administrative
Agent at the applicable after-maturity rate set forth in the Loan Agreement.



  8.   Miscellaneous

                     (a)         Except as otherwise expressly provided in this
Guaranty, Subsidiary Guarantor hereby waives presentment, demand for payment,
notice of default, nonperformance and dishonor, protest and notice of protest of
or in respect of this Guaranty, the other Loan Documents and the Borrower
Obligations, notice of acceptance of this Guaranty and reliance hereupon by any
Credit Party, and the incurrence of any of the Borrower Obligations, notice of
any sale of collateral security or any default of any sort.

                     (b)         Subsidiary Guarantor is not relying upon any
Credit Party to provide to Subsidiary Guarantor any information concerning the
Borrower or any of its Subsidiaries, and Subsidiary Guarantor has made
arrangements satisfactory to Subsidiary Guarantor to obtain from the Borrower on
a continuing basis such information concerning the Borrower and its Subsidiaries
as Subsidiary Guarantor may desire.

                     (c)         Subsidiary Guarantor agrees that any statement
of account with respect to the Borrower Obligations from any Credit Party to the
Borrower which binds the Borrower shall also be binding upon Subsidiary
Guarantor, and that copies of said statements of account maintained in the
regular course of or such Credit Party’s business may be used in evidence
against Subsidiary Guarantor in order to establish its Guarantor Obligations.

                     (d)         Subsidiary Guarantor acknowledges that it has
received a copy of the Loan Documents and has approved of the same. In addition,
Subsidiary Guarantor acknowledges having read each Loan Document and having had
the advice of counsel in connection with all matters concerning its execution
and delivery of this Guaranty.

                     (e)         This Guaranty shall be binding upon Subsidiary
Guarantor and its successors and inure to the benefit of, and be enforceable by
the Administrative Agent, Lenders and their respective successors, transferees
and assigns. Subsidiary Guarantor may not assign any right, or delegate any
duty, it may have under this Guaranty.

                     (f)         Subject to the limitations set forth in
Section 2(b), the Guarantor Obligations shall be joint and several.

5



--------------------------------------------------------------------------------



 



                     (g)         This Guaranty is the “Guaranty” referred to in
the Loan Agreement, and is subject to, and should be construed in accordance
with, the provisions thereof. Each of the parties hereto acknowledges and agrees
that the following provisions of the Loan Agreement are made applicable to this
Guaranty and all such provisions are incorporated by reference herein as if
fully set forth herein, including Sections 1 (Definitions), 2.13 (Taxes; Net
Payments), 9.1 (Events of Default), 11.1 (Amendments and Waivers), 11.3 (No
Waiver; Cumulative Remedies), 11.5 (Payment of Expenses and Taxes), 11.7
(Successors and Assigns), 11.9 (Counterparts), 11.12 (Indemnity), 11.13
(Governing Law), 11.14, (Headings Description), 11.15 (Severability), 11.16
(Integration), 11.17 (Consent to Jurisdiction), 11.18 (Service of Process),
11.19 (No Limitation on Service or Suit) and 11.20 (WAIVER OF TRIAL BY JURY)
thereof.

                     (h)         Subsidiary Guarantor agrees that (i) the
execution and delivery of a Guaranty by any Required Additional Guarantor after
the date hereof shall not affect the obligations of the Subsidiary Guarantor
hereunder, and (ii) the Subsidiary Guarantor and each such Required Additional
Guarantor shall, subject to Section 2(b), be jointly and severally liable for
all of the Borrower Obligations.

                     (i)         The undersigned Subsidiary Guarantor is a
Required Additional Guarantor and acknowledges and agrees that it is executing
this Guaranty in accordance with the requirements of the Loan Agreement in order
to induce the Credit Parties to make additional Loans and as consideration for
Loans previously made or issued. The undersigned Subsidiary Guarantor agrees
that, subject to Section 2(b), it is jointly and severally liable with all other
Subsidiaries who have previously executed and delivered a Guaranty pursuant to
the Loan Agreement for all of the Borrower Obligations.

 

 

 

[SIGNATURES COMMENCE ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



         IN EVIDENCE of the agreement by the parties hereto to the terms and
conditions herein contained, each such party has caused this Subsidiary
Guarantee to be duly executed on its behalf.

              ERT DEVELOPMENT CORPORATION, a Delaware corporation              
By: /s/ Steven F. Siegel      

--------------------------------------------------------------------------------

    Name: Steven F. Siegel        

--------------------------------------------------------------------------------

    Title: Senior Vice President        

--------------------------------------------------------------------------------

                        FLEET NATIONAL BANK, as Administrative Agent            
  By: /s/ Bill Lamb      

--------------------------------------------------------------------------------

    Name: Bill Lamb        

--------------------------------------------------------------------------------

    Title: Vice President        

--------------------------------------------------------------------------------

7



--------------------------------------------------------------------------------



 



Schedule I
to Subsidiary Guaranty

SUBSIDIARY GUARANTOR

under Guaranty dated as of March 1, 2002

              Jurisdiction of Incorporation   Address for Name   or Formation  
Notices

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ERT Development   Delaware   c/o New Plan Excel Corporation       Realty Trust,
Inc.         1120 Avenue of the Americas         New York, New York 10036